Citation Nr: 1129182	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability, claimed as secondary to a service-connected left ankle disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from April 1983 to November 1985.  This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2004 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In August 2007 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In July 2008, the Board sought an advisory medical opinion from Veterans Health Administration (VHA).  In January 2009, this matter was remanded for further development and de novo review.  In April 2010 the case was remanded again, for noncompliance with the January 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In June 2011, the Board received a letter from the Veteran requesting a new VA examination.


FINDINGS OF FACT

By April 2009 and April 2010 RO letters pursuant to the Board's January 2009 and April 2010 remands, the Veteran was requested to provide identifying information (regarding any insurance/Workman's compensation claims) and releases needed to secure such evidence necessary to properly adjudicate his claim of service connection for a low back disability claimed as secondary to a service-connected left ankle disability; he has not responded.


CONCLUSION OF LAW

By failing to submit evidence (identifying information and releases) requested in connection with his claim seeking service connection for a low back disability, as secondary to a service-connected left ankle disability within a year following the date of the request, the Veteran has abandoned the claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Multiple letters, most recently (pursuant to the April 2010 Board remand) in April 2010, notified the Veteran of the evidence needed to support his claim and advised him of his and VA's responsibilities in the development of the claim.  

Regarding VA's duty to assist, the RO has obtained all available service treatment records and some records of postservice treatment.  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO asked the Veteran to provide the information and releases.  He did not respond, and further development could not proceed without his response.  The RO arranged for a VA examination, in September 2002 and June 2004.  Furthermore, the Board secured an August 2008 VHA medical advisory opinion.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  


B. Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158(a).  

Private treatment records include March 2001 and May 2001 records which note a prior disk injury, and relate the Veteran's low back pain to such injury.

The Board's January 2009 and April 2010 remands noted that there were perhaps pertinent private treatment records outstanding, to include records from insurance/Workman's compensation claims pertaining to low back disability.  The Board's January 2009 and April 2010 remands sought such records and the April 2010 remand advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  He was also advised that he was to assist in the matter by providing identifying information and any releases necessary for VA to secure the records identified.  

April 3, 2009, and April 15, 2010 RO letters to the Veteran asked him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of the treatment he received for low back disability.  He was also asked to specify whether or not he had filed any insurance/Workman's compensation claims pertaining to his back (and provide releases for pertinent records).  

In statements subsequent to the RO's notifications, the Veteran identified from Ingalls Hospital and Michael Reese Hospital as facilities with records pertaining to his back surgeries and subsequent treatment; the RO received a negative response (i.e., no record available) from Ingalls Hospital, but Michael Reese Hospital did not reply (it no longer exists)).  He did not respond to the specific question posed of whether or not he filed (or was awarded) Workman's Compensation or insurance claims with respect to his low back.  More than a year has passed since the latest request in April 2010.  

The facts of this case are clear.  The Veteran has failed to respond to requests for information/releases for evidence essential for a proper adjudication of his claim.  Given that his reported treating facilities either have no records available or no longer exist (Michael Reese), any records pertaining to Workman's Compensation or insurance claims regarding back disability would be a likely source of critical information regarding the matter on appeal.  By not responding to the questions posed to him in this matter, the Veteran is withholding critical information needed to properly adjudicate his claim.  The regulation governing in these circumstances, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned (and the appeal dismissed).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  That is the action the Board must take.  

The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for necessary evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor may he deliberately choose to ignore requests for critical pertinent information, as appears the case here.  

As the Veteran has abandoned the claim on appeal, there remains no allegation of error of fact or law in the matter for appellate consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  


ORDER

The appeal seeking service connection for a low back disability as secondary to a service-connected left ankle disability is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


